DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 22, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the first MZI, second MZI and the first, second, and third tunable couplers are optically coupled and monolithically integrated on a substrate and arranged such that the first MZI is between the first and second tunable couplers and the second MZI is between the second and third tunable couplers; wherein the first frequency-filter block is operative for independently directing each of a first plurality of wavelength signals from the either of the first and second input ports to either of the first and second output ports; and wherein the frequency-filter block is characterized by a flat-top response for each wavelength signal of the first plurality thereof” (claim 1); “wherein the frequency-filter block is characterized by a flat-top response for each wavelength signal of the first plurality thereof; (2) establishing a first path through the first frequency-filter block for a first wavelength signal of a first plurality of wavelength signals, where the first path includes one of the first and second input ports and one of the first and second output ports; and (3) establishing a second path through the first frequency-filter block for a second wavelength signal of the first plurality of wavelength signals, where the second path includes one of the first and second input ports and one of the first and second output ports, and wherein the first and second paths are independent of one another” (claim 10). The prior art of record, which is the closest prior art to the invention of the instant application, is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1 and 10 are patently distinct over the prior art and are allowed. Claims 2-9, and 11-14 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874